Case: 09-60807     Document: 00511184848          Page: 1    Date Filed: 07/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 26, 2010
                                     No. 09-60807
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ELVIRA JOSEFINA COYOY; YURI YESSENIA COYOY, also known as Yuri
Yessenia Ramos-Coyoy,

                                                   Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A070-684-038
                                BIA No. A098-705-602


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Elvira Josefina Coyoy (Coyoy) and her daugher, Yuri Yessenia Ramos-
Coyoy, have filed a petition for review of the decision of the Board of
Immigration Appeals (BIA) dismissing their appeal of the immigration judge’s
(IJ’s) denial of Coyoy’s application for the withholding of removal. Coyoy argues
that the BIA erred in concluding that she did not suffer past persecution and in



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60807    Document: 00511184848 Page: 2        Date Filed: 07/26/2010
                                 No. 09-60807

concluding that she failed to show a clear probability she would be targeted for
future persecution based on an actual or imputed political opinion.
      On a petition for review of a decision of the BIA, we review questions of
law de novo and findings of fact for substantial evidence. Sung v. Keisler, 505
F.3d 372, 375 (5th Cir. 2007). We review the underlying decision of the IJ only
to the extent that it influenced the BIA’s determination. Id.
      To be eligible for the withholding of removal, an applicant must establish
that there is a clear probability that he will be persecuted upon his return to his
home country. Arif v. Mukasey, 509 F.3d 677, 680 (5th Cir. 2007). To establish
a clear probability, the applicant must show that it is more likely than not that
his “life or freedom would be threatened by persecution on account of either his
race, religion, nationality, membership in a particular social group, or political
opinion.” Id. “Persecution is a an extreme concept that does not include every
sort of treatment our society regards as offensive. . . . [It] requires more than a
few isolated incidents of verbal harassment or intimidation, unaccompanied by
any physical punishment, infliction of harm, or significant deprivation of
liberty.” Eduard v. Ashcroft, 379 F.3d 182, 187 n.4 (5th Cir. 2004) (internal
quotation marks and citations omitted). The withholding applicant must also
prove a “particularized connection” between the feared persecution and one of
the five enumerated grounds.       Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir.
2004). To demonstrate such a connection, the applicant must present “specific
detailed facts showing a good reason to fear that he or she will be singled out for
persecution.” Id. (internal quotation and citation omitted).
      Substantial evidence supports the BIA’s determination that Coyoy failed
to establish past persecution. Coyoy reported only a single incident of physical
contact with the guerillas, and she admitted that she was not injured as a result
of the incident. Moreover, the incidents of verbal intimidation and harassment
reported by Coyoy were isolated and not particularly egregious.



                                        2
   Case: 09-60807   Document: 00511184848 Page: 3        Date Filed: 07/26/2010
                                No. 09-60807

      Substantial evidence also supports the BIA’s determination that Coyoy
failed to establish a connection between her fear of future persecution and an
actual or imputed political opinion. In order to show persecution on account of
political opinion, “[t]he alien must demonstrate through some evidence, either
direct or circumstantial, that the persecutors know of his (the alien’s) political
opinion and has or will likely persecute him because of it.” Ontunez-Tursios v.
Ashcroft, 303 F.3d 341, 351 (5th Cir. 2002). Coyoy did not provide any evidence
that the guerillas knew of her opinion or targeted her for recruitment because
of it. Nor was there any indication that the guerillas believed that Coyoy’s
refusal to spy for them was politically based.
      Coyoy’s petition for review is DENIED.




                                        3